IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                        )                                           Cn        -
                                            )          No. 77898-6-1                    cp-n-r%
                                                                                             ;,
                    Respondent,             )                                        co
                                                                                      , -111-
                                            )          DIVISION ONE
               v.                           )
                                            )          UNPUBLISHED OPINION
SHYLA MARIE DUNAYSKI,                       )                                          co3 c:P
                                                                                           ,z-
                                                                                       s-
                                            )
                    Appellant.              )          FILED:    JUL;0 2018
                                            )
      PER CURIAM — Shyla Marie Dunayski appeals from the judgment and

sentence entered after a jury found her guilty of two counts of unlawful possession of

a controlled substance and two counts of bail jumping. We accept the State's

concession that the deputy prosecutor committed prejudicial misconduct by

repeatedly asking the appellant whether a testifying police officer was lying. See

State v. Ramos, 164 Wn. App. 327, 334, 263 P.3d 1268 (2011). Accordingly, we

reverse appellant's conviction for two counts of unlawful possession of a controlled

substance. On remand, consistent with its intention, the trial court should also

correct the judgment and sentence to include only mandatory legal financial

obligations.

       Reversed in part and remanded for further proceedings.

                                         FOR THE COURT:

                                                     tc.k